Opinion filed March 26, 2020




                                                 In The

            Eleventh Court of Appeals
                                             __________

                                      No. 11-19-00187-CV
                                          __________

                     JARED CHAVEZ, Appellant
                                V.
            FLARE INDUSTRIES, LLC D/B/A AEREON, Appellee

                          On Appeal from the 238th District Court
                                 Midland County, Texas
                             Trial Court Cause No. CV55597

                           MEMORANDUM OPINION
        The parties have filed in this court a joint motion to dismiss this appeal. In
the motion, the parties state that they “have resolved all issues pending between them
regarding the subject matter of this appeal.” The parties request that we dismiss this
appeal and tax costs against the party incurring same. See TEX. R. APP. P. 42.1.
        The motion is granted, and the appeal is dismissed.

March 26, 2020                                                              PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.